Title: To George Washington from James McHenry, 29 July 1799
From: McHenry, James
To: Washington, George



Dear Sir.
Philad[elphia] 29 July 1799

Mr Bordley left the inclosed collection of his works with me with a request that I should forward it to you. There are some useful things in the book, but I believe little of it his own.
Francis has procured the Sword for our young warrior, and tells me, the helmit will soon be finished, when the whole will be forwarded.
It appears by a letter from Mr Murray to the Secy of State, that he had received the Secy’s letter advising the appointment of the 3 Commissioners and forwarded or was about to forward to Paris the conditions under which the appointment was made. Can any good possibly come out of this business? I fear not. Yours ever & Affly

James McHenry

